PER CURIAM.
The petitioner alleges that he was convicted of a felony on the basis of a judicial confession obtained at a preliminary hearing at which he was deprived of the assistance of counsel. Harris v. State, Fla., 162 So.2d 262; Sardinia v. State, Fla., 168 So.2d 674. The return concedes that petitioner has exhausted his available remedies under Criminal Procedure Rule 1. Mitchell v. Wainwright, Fla., 155 So.2d 868: The return further concedes the necessity of an evidentiary hearing to determine the issue as to when and under what circumstances the alleged confession was obtained. This issue is framed by the allegations of paragraph 17 of the petition and paragraph 23 of the return.
The Honorable Neil C. McMullen, a Circuit Judge of the Thirteenth Judicial Circuit, is appointed a Commissioner to take such testimony as shall be deemed necessary on the issue above described, and thereafter with all convenient speed report the same, together with his findings and recommendations to this Court.
The petitioner is authorized to proceed in forma pauperis. The Commissioner is *702authorized to appoint an attorney to represent petitioner in these proceedings.
It is so ordered.
THORNAL, C. J., and THOMAS, DREW, O’CONNELL and CALDWELL, JJ., concur.